EXHIBIT 10.1







AGREEMENT AND GENERAL RELEASE

On March 13, 2013, As Seen On TV, Inc. (the “Company”) and Steve Rogai
(“Departing Executive”), who resides in Tampa, Florida, hereby mutually agree to
the terms and conditions set forth below:

1

Termination of Employment. Effective March 13, 2013 (the “Termination Date”),
Departing Executive has resigned from the position as President and Chief
Executive Officer of the Company, and as a member of the Board of Directors.
 Following the Termination Date, Departing Executive shall not be eligible to
participate in, or be covered by, any employee benefit plan or program offered
by or through the Company and shall not receive any benefits or payments from
the Company, except as specifically set forth in Section 2 below. For purposes
of that certain employment agreement between the Company and the Departing
Executive dated as of October 28, 2011 (the “Employment Agreement”) and except
as otherwise provided herein, Departing Executive’s resignation shall be deemed
to be a termination pursuant to Section 5(c) of the Employment Agreement.

2

Severance.

2.1

Subject to Departing Executive's compliance with the terms of the Employment
Agreement and this Agreement:

2.1.1

The Company shall pay Departing Executive an aggregate severance payment equal
to twelve (12) months of his Base Salary (as defined in the Employment
Agreement), payable in four equal quarterly installments beginning on the
Company’s first regular payroll date after the Effective Date (as defined in
Section 10, below). All severance payments shall be subject to all applicable
payroll withholding deductions; provided, that Departing Executive shall have
the right to complete and deliver a new Form W-4 prior to the Effective Date to
adjust Departing Executive’s payroll withholding.

2.1.2

The Company shall pay Departing Executive the sum of Fourteen Thousand
Ninety-One and 12/100ths Dollars ($14,091.12) in four equal quarterly
installments beginning on the Company’s first regular payroll date after the
Effective Date to cover 100% of of COBRA premiums for twelve (12) months for
Departing Executive’s coverage under the Company’s group health plan; provided,
that it is solely Departing Executive’s responsibility to enroll in COBRA and to
make monthly group health premium payments on a timely basis.

2.1.3

The Company shall pay Departing Executive the sum of Five Thousand Nine Hundred
Ninety and 46/100ths Dollars ($5,990.46) as accrued vacation pay, less
applicable payroll withholding deductions on the Company’s first regular payroll
date after the Effective Date.

2.1.4

The Company shall pay Departing Executive the sum of Three Thousand Dollars
($3,000.00) as a transitional car allowance, less applicable payroll withholding
deductions on the Company’s first regular payroll date after the Effective Date.

2.1.5

The Company shall reimburse Departing Executive for all reimbursable expenses
incurred by Departing Executive on behalf of the Company in accordance with the
Company’s expense reimbursement policies and practices.

2.1.6

On the Effective Date, all options to acquire shares of the Company’s common
stock previously granted to Departing Executive shall vest in full and shall
remain exercisable for the full term of their grant, notwithstanding any
contrary provision set forth in Departing Employee’s grant agreement relating to
such options.





--------------------------------------------------------------------------------

 




2.2

Without limiting the generality or force or effect of the General Release
provided for in this Agreement, it is explicitly agreed, understood and intended
that any and all payments by the Company pursuant to the provisions of Sections
2.1, above, are and shall be deemed to satisfy all claims by Departing Executive
for backpay, frontpay, bonus payments, attorneys’ fees, severance payments,
benefits or compensation of any kind (or the value thereof), costs, liquidated
damages, compensatory damages or punitive damages (under any applicable statute
or at common law) and including, without limitation, any claim pursuant to the
Employment Agreement.  

3

Full Discharge and Settlement. Departing Executive hereby agrees and
acknowledges that the payments provided for in this Agreement, with respect to
any claim released pursuant to the General Release annexed as Exhibit A:

3.1

exceed any payments, benefit, or other thing of value to which Departing
Executive might otherwise be entitled under any policy, plan or procedure of the
Company;

3.2

are in full discharge of any and all of the Company’s liabilities and
obligations to Departing Executive, including but not limited to any and all
obligations arising under any alleged written or oral employment agreements,
understandings or arrangements between Departing Executive and the Company;

3.3

are in full discharge of any and all claims against the Company or any of its
past, present, or future parent corporations, subsidiaries, divisions,
affiliates, officers, directors, agents, trustees, administrators, insurers,
attorneys, employees, employee benefit and/or pension plans or funds (including
qualified and non-qualified plans or funds), successors and/or assigns and any
of its or their past, present or future parent corporations, subsidiaries,
divisions, affiliates, officers, directors, agents, trustees, administrators,
insurers, attorneys, employees, employee benefit and/or pension plans or funds
(including qualified and non-qualified plans or funds), successors and/or
assigns (whether acting as agents for the Company or in their individual
capacities) for damages of any kind; and

3.4

fully and completely settle all claims by Departing Executive against the
Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds) (whether acting as agents for the Company or in their individual
capacities) for attorney’s fees, costs, disbursements and the like.

Nothing in this Section 3 shall be construed to add to or diminish any vested
right Departing Executive may have as a participant in any employee benefit plan
qualified under § 401 of the Internal Revenue Code, in accordance with
applicable law.

4

General Release. Upon execution of this Agreement, Departing Executive shall
provide to the Company an executed General Release, annexed as Exhibit A.

5

Company Release. With effect from the Effective Date, for and in consideration
of Departing Executive’s promises set forth in this Agreement and General
Release, the Company hereby forever releases and discharges Departing Executive
and Departing Executive’s heirs, executors, administrators, trustees, legal
representatives and assigns from any and all claims, demands, causes of action,
and liabilities of any kind whatsoever (upon any legal or equitable theory,
whether contractual, common-law, statutory, federal, state, local, or
otherwise), whether known or unknown, by reason of any act, omission,
transaction or occurrence, other than any act, omission, transaction or
occurrence involving Departing Executive’s gross negligence or





Agreement &
Release                                                                                                                            Page
2




--------------------------------------------------------------------------------

 




willful misconduct, which the Company ever had, now has or hereafter can, shall
or may have against Departing Executive and Departing Executive’s heirs,
executors, administrators, trustees, legal representatives and assigns up to and
including the date of this Agreement and General Release.

6

Employment Agreement Provisions Remain Binding. Departing Executive acknowledges
that, in addition to all other provisions of the Employment Agreement that, by
their terms, remain binding on Departing Executive following termination of the
Employment Agreement, the following provisions of the Employment Agreement
remain valid and binding on Departing Executive: Section 6(b) (Solicitation of
Customers), Section 6(c) (Solicitation of Employees or Independent Contractors),
Section 6(d) (No Payment), Section 6(e) (Non-Disparagement) and Section 7
(Non-Disclosure of Confidential Information). For the avoidance of doubt,
Departing Executive shall not be prohibited from retaining independent
contractors that are also retained by the Company.

7

Representations and Warranties; Covenants.

7.1

Departing Executive represents and warrants to the Company as follows:

7.1.1

Departing Executive has waived any relief available to Departing Executive
(including without limitation, monetary damages, equitable relief and
reinstatement) under any of the claims and/or causes of action waived in the
General Release, annexed as Exhibit A;

7.1.2

Departing Executive will not seek or accept any award or settlement from any
source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived in the General Release annexed as Exhibit A;

7.1.3

Departing Executive has been paid and/or received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, notice period, and/or benefits under
any benefit plan, program or policy of the Company or its affiliates to which
Departing Executive may be entitled and that no other remuneration or benefits
are due to Departing Executive, except as set forth in this Agreement;

7.1.4

Departing Executive has had no known workplace injuries or occupational diseases
and has been provided any and all leave requested under the Family and Medical
Leave Act;

7.1.5

Departing Executive has disclosed to the Company any information Departing
Executive has concerning any conduct involving the Company, and any of its
affiliates or any of their respective employees that Departing Executive has any
reason to believe may be fraudulent or unlawful;

7.1.6

To the maximum extent permitted by law, Departing Executive will not, at any
time hereafter, commence, maintain, prosecute in as a party, or permit to be
filed by any other person on Departing Executive’s behalf, any action or
proceeding of any kind (judicial or administrative, on Departing Executive’s own
behalf and/or on behalf of any other person and/or on behalf of or as a member
of any alleged class of person) in any court or agency, or participate in any
action, suit or proceeding (unless compelled by legal process or court order),
against the Company or any of its past, present, or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns (whether acting as agents for the Company or
in their individual capacities), with respect to any claim released pursuant to
the General Release annexed as Exhibit A; and





Agreement &
Release                                                                                                                            Page
3




--------------------------------------------------------------------------------

 




7.1.7

As of the date of this Agreement, Departing Executive has not taken or engaged
in any of the acts described in the foregoing sentences.  

7.2

Nothing in this Agreement shall be construed to prevent Departing Executive from
responding truthfully to a valid subpoena, from filing a charge with, or
participating in, any investigation conducted by a governmental agency including
EEOC and/or any local human rights agency, and/or responding as otherwise
required by law.  Nevertheless, by virtue of the foregoing, Departing Executive
has waived any relief available to Departing Executive’s under any of the claims
or causes of action waived and released pursuant to the General Release annexed
as Exhibit A.  Except as provided in Section 7.1.1, above, nothing in this
Section 7 is intended or should be construed to apply to any claim pursuant to
the federal Age Discrimination in Employment Act (“ADEA”).

7.3

The Company shall use reasonable best efforts to obtain the release of all
personal guarantees entered into by Departing Executive for the benefit of the
Company and shall defend, indemnify and hold Departing Executive harmless from
and against any losses incurred by or claims asserted against Departing
Executive under such personal guarantees.

7.4

The Company will issue a press release announcing Departing Executive’s
resignation; the contents of such press release shall be acceptable to the
Company and to Departing Executive.

7.5

For the period of twelve (12) months following the Termination Date, the Company
will maintain a policy of liability insurance with limits of at least $5.0
million covering acts and omissions of present and former Company officers and
directors, including Departing Executive.

7.6

If Departing Executive requests the Company to remove the restrictive legend to
any of Departing Executive’s shares of Company common stock pursuant to Rule 144
promulgated under the Securities Act of 1933, as amended, the Company will
promptly request its outside securities counsel, or another legal counsel
reasonably acceptable to the Company and Departing Executive, to issue a written
opinion confirming the legality of removing such restrictive legend and, upon
receipt of such opinion, the Company shall instruct its transfer agent to remove
such restrictive legend.

7.7

The Company will use reasonable best efforts to facilitate Departing Executive’s
participation in a proposed reality television show, tentatively entitled
“Innovation Nation,” each party acknowledging that a third party producer will
make any decision regarding such participation.

8

Cooperation. Departing Executive has agreed to serve as an unpaid consultant to
the Company until April 1, 2013 in order to facilitate the Company’s transition
to new executive leadership. In addition, Departing Executive agrees to be
available to cooperate with the Company and its attorneys in connection with any
matter that Departing Executive worked on during Departing Executive’s
employment with the Company or with any investigation of any claims against the
Company, provided that any such cooperation shall not be unreasonably burdensome
and shall be subject to reasonable compensation where otherwise not provided by
law.  Departing Executive understands and agrees that this cooperation includes,
but shall not be limited to, being available to the Company and its attorneys
upon reasonable notice for interviews and factual investigations; appearing at
the Company’s request to give testimony; volunteering to the Company pertinent
information; and turning over all relevant documents to the Company that are or
may come into Departing Executive’s possession.

9

No Admission. The making of this Agreement is not intended, and shall not be
construed, as an admission that the Company or any of its past, present, or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and non-
qualified plans or funds), successors and/or assigns





Agreement &
Release                                                                                                                            Page
4




--------------------------------------------------------------------------------

 




and any of its or their past, present or future parent corporations,
subsidiaries, divisions, affiliates, officers, directors, agents, trustees,
administrators, insurers, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns (whether acting as agents for the Company or in their
individual capacities), has violated any federal, state or local law (statutory
or decisional), ordinance or regulation, breached any contract or committed any
wrongdoing whatsoever against Departing Executive or otherwise.

10

Older Workers Benefit Protection Act Disclosure and Waiver. Departing Executive
recognizes that as part of this Agreement and General Release, Departing
Executive is releasing claims for age discrimination under the ADEA, although
Departing Executive has never asserted such claims. Accordingly, Departing
Executive has a right to reflect upon this Agreement for a period of twenty-one
(21) days before executing it, and Departing Executive has an additional period
of seven (7) days after executing this Agreement to revoke it under the terms of
the Older Worker Benefit Protection Act. If Departing Executive elects to revoke
this Agreement, Departing Executive must provide written notice of such
revocation to As Seen On TV, Inc., 14044 Icot Blvd., Clearwater, FL 33760, Attn:
Chief Financial Officer by no later than the end of the seventh (7th) day after
Departing Executive executed this Agreement (this seven-day period referred to
herein as the "Revocation Period"). If the last day of the Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Revocation Period
shall be deemed to be the next business day after such Saturday, Sunday or
holiday. This Agreement shall be effective upon the expiration of the Revocation
Period if Departing Executive has not revoked it during the Revocation Period
(the “Effective Date”). By Departing Executive’s signature below, Departing
Executive represents and warrants that Departing Executive has been given a
reasonable amount of time to consider this Agreement, and that if Departing
Executive signs this Agreement prior to the expiration of the twenty-one (21)
day review period, Departing Executive is voluntarily and knowingly waiving the
remainder of such twenty-one (21) day review period.

11

Return of Property. As of the Company’s receipt of this Agreement and General
Release fully executed by Departing Executive, Departing Executive will have
returned to the Company all property belonging to the Company, other than the
laptop, iPhone and iPad currently in his possession, which shall become the
property of the Departing Executive. Departing Executive further acknowledges
and agrees that the Company shall have no obligation to make the payments or
confer the benefits referred to in Section 2 of this Agreement unless and until
Departing Executive has satisfied all Departing Executive’s obligations pursuant
to this Section.  

12

Right of First Refusal. If, during the two-year period following the Effective
Date, the Company intends to sell, transfer or otherwise dispose of (other than
a sale, transfer or other disposition to a Company affiliate) any intellectual
property arising from the trade name “TVGoods” including, without limitation,
the “TVGoods” URL, trademark, logo or any variations thereof, the Company shall
first deliver written notice thereof to Departing Executive and offering
Departing Executive the opportunity to acquire such trade name. Departing
Executive shall have a period of five days following receipt of such notice to
respond in writing that Departing Executive wishes to acquire such trade name.
In that event, the Company and Departing Executive shall attempt in good faith
to negotiate the transfer of the trade name “TVGoods” during the thirty-day
period thereafter.

13

Enforceability.

13.1

If, at any time after the date of the execution of this Agreement and General
Release, any provision of this Agreement shall be held to be illegal, void or
unenforceable, such provision shall be of no force and effect.  However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement.
 Further, if any portion of this Agreement should be judicially determined to be
overbroad or unreasonable, such provision shall be given effect to the maximum
extent possible by narrowing or enforcing in part that aspect of the provision





Agreement &
Release                                                                                                                            Page
5




--------------------------------------------------------------------------------

 




found overbroad or unreasonable. Notwithstanding the foregoing, Departing
Executive agrees that the Company may continue to enforce the remaining
provisions of this Agreement.

13.2

Upon any judicial finding that the release or covenants provided for by Sections
4, 7 and/or Exhibit A of this Agreement are illegal, void, or unenforceable,
Departing Executive agrees, at the Company’s request, to execute a release,
waiver and/or covenant of comparable scope that is legal and enforceable.
Nothing in this Section 13.2 is intended or should be construed to apply to any
claim pursuant to ADEA.

14

Payment Default. The failure of the Company to pay any sum of money within ten
(10) days after the same is due under Section 2.1 shall constitute a payment
default. Upon the occurrence and during the continuation of any payment default,
interest shall accrue on the unpaid amount at the rate of one percent (1%) per
month.

15

Entire Agreement. This Agreement and General Release constitutes the complete
understanding between the parties and supersedes all prior agreements between
the parties and may not be changed orally. Departing Executive acknowledges that
neither the Company nor any representative of the Company has made any
representation or promises to Departing Executive other than as set forth
herein.  No other promises or agreements shall be binding unless in writing and
signed by the parties.

16

Governing Law. This Agreement and General Release shall, for all purposes, be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida’s conflict of laws principles.

17

Miscellaneous.

17.1

This Agreement and General Release may be executed in several counterparts, each
of which shall be deemed as an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered by
facsimile or other form of electronic transmission.

17.2

This Agreement and General Release is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.

17.3

The section numbers and headings contained herein are for convenience only and
shall not affect the meaning or interpretation of this Agreement and General
Release.

17.4

Should any provision of this Agreement and General Release require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement and General Release shall not apply a
presumption that the provisions hereof shall be more strictly construed against
one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the Agreement and General
Release, it being agreed that all parties have participated in the preparation
of all provisions of this Agreement and General Release.

17.5

The parties agree that this Agreement and General Release may be used as
evidence only in a subsequent proceeding in which any of the parties allege a
breach of this Agreement and General Release.

17.6

In response to any requests for a reference on Departing Executive by a
prospective employer, the Company agrees to provide a neutral reference that
includes only Departing Executive’s dates of employment and last position held.
 If requested in writing by Departing Executive, the Company will also provide
Departing Executive’s last salary.

[Signature page to follow]





Agreement &
Release                                                                                                                            Page
6




--------------------------------------------------------------------------------

 







 

AS SEEN ON TV, INC.

 

 

 

 

 

 

 

By:

/s/ Kevin Richardson

 

Name:

Kevin Richardson

 

Title:

Authorized Representative

 

 

 

 

 

 

 

 

 

 

 

/s/ Steve Rogai

 

Name:

STEVE ROGAI











Agreement &
Release                                                                                                                            Page
7




--------------------------------------------------------------------------------

 








EXHIBIT A

GENERAL RELEASE

 




General Release executed on the date set forth below by Steve Rogai (“Departing
Executive”);

For and in consideration of the promises set forth in the Agreement and General
Release between eDiets.com, Inc. (the “Company”) and Departing Executive, dated
March 13, 2013 (“Agreement”), including the benefits as set forth therein, and
for other valuable consideration as set forth in the Agreement, Departing
Executive, for Departing Executive and for Departing Executive’s heirs,
executors, administrators, trustees, legal representatives and assigns
(hereinafter, collectively referred to as “Releasors”), hereby forever release
and discharge the Company and any of its past, present, or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, insurers, attorneys, employees, employee benefit
and/or pension plans or funds (including qualified and non-qualified plans or
funds), successors and/or assigns and any of its or their past, present or
future parent corporations, subsidiaries, divisions, affiliates, officers,
directors, agents, trustees, administrators, insurers, attorneys, employees,
employee benefit and/or pension plans or funds (including qualified and
non-qualified plans or funds), successors and/or assigns (whether acting as
agents for the Company or in their individual capacities) (collectively referred
to as “Releasees”) from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, by reason of any act, omission, transaction or
occurrence which Releasors ever had, now have or hereafter can, shall or may
have against Releasees up to and including the date of the execution of this
General Release.

Without limiting the generality of the foregoing, Releasors hereby release and
discharge Releasees from:

(i)

any and all claims, relating to Departing Executive’s employment by the Company,
 the terms and conditions of such employment, employee benefits related to
Departing Executive’s employment, the termination of Departing Executive’s
employment, and/or any of the events relating directly or indirectly to or
surrounding such termination;

(ii)

any and all claims of discrimination, harassment, whistle blowing or retaliation
in employment (whether based on federal, state or local law, statutory or
decisional), including without limitation, all claims under The Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Reconstruction Era Civil Rights Act of 1866, 42 USC §§
1981-86, as amended, the Rehabilitation Act of 1973, the Equal Pay Act, the
Family and Medical Leave Act, the Employee Retirement Income Security Act
(“ERISA”), the Sarbanes-Oxley Act of 2002, the Florida Civil Rights Act of 1992
f/k/a Human Rights Act of 1977, Fla. Stat. § 760.01 et seq.; Florida Equal Pay
Law, Fla. Stat. § 448.07, Fla. Stat. § 725.07; Florida AIDS Act, Fla. Stat. §
760.50; Florida Law Sickle-Cell Trait Discrimination Law, Fla. Stat. §§ 448.075,
448.076; Florida Private Whistleblower Protection Law, Fla. Stat. § 448.101 et
seq.; Florida Public Whistle-Blower’s Act, Fla. Stat. § 112.3187 et seq.;
Florida Worker’s Compensation Retaliation Law, Fla. Stat. § 440.205; Florida
Unpaid Wages Law, Fla. Stat. § 448.08; Florida Minimum Wage Act, Fla. Stat. §§
448.109, 448.110; Florida Leave to Victims of Domestic Violence Act, Fla. Stat.
§ 741.313, and waivable rights under the Florida Constitution;

(iii)

any and all claims for wrongful discharge or retaliatory discharge;

(iv)

any and all claims for damages of any kind whatsoever, including without
limitation compensatory, punitive, treble, liquidated  and/or consequential
damages;





General
Release                                                                                                                            
Page A-1




--------------------------------------------------------------------------------

 




(v)

any and all claims under any contract, whether express or implied;

(vi)

any and all claims for unintentional or intentional torts, for emotional
distress and for pain and suffering;

(vii)

any and all claims for violation of any statutory or administrative rules,
regulations or codes;

(viii)

any and all claims for attorneys’ fees, costs, disbursements, wages, bonuses,
benefits, severance pay, PTO and/or the like;

which Releasors ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this General Release.

This General Release may not be changed orally.

Departing Executive represents and warrants that Departing Executive has had the
opportunity to consult with an attorney before signing this General Release;
that Departing Executive has had the opportunity to consider the terms of this
General Release; and that Departing Executive has executed this General Release
after consulting with an attorney of Departing Executive’s choice, who has
answered to Departing Executive’s satisfaction any and all questions Departing
Executive has regarding this General Release, its terms and consequences.
 Departing Executive further represents and warrants that Departing Executive
has read this General Release in its entirety, fully understands all of its
terms, and voluntarily assents to all terms and conditions contained herein.







 

/S/ STEVE ROGAI

 

 

Name:

STEVE ROGAI

 

 

 

 

 

 

MARCH 13, 2013

 

 

Date

 








General
Release                                                                                                                            
Page A-2


